Citation Nr: 1728714	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  07-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for genitourinary residuals of prostate cancer from April 1, 2007 to April 16, 2010, and in excess of 20 percent from April 16, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of prostate cancer, radiation proctitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1970, and from July 1974 to November 1976.

These matters come before the Board of Veterans' Appeals (Board) from January 2007 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the January 2007 decision, the RO reduced the disability rating for residuals of prostate cancer from 100 percent to 10 percent, effective April 1, 2007 based on urinary incontinence.  An April 2016 rating decision increased the rating to 20 percent effective April 16, 2010.  The June 2007 rating decision granted service connection for residuals of prostate cancer, radiation proctitis and assigned a disability rating of 10 percent.  

The Veteran testified before a Veterans Law Judge at an April 2010 hearing at the RO (Travel Board hearing).  

In March 2011 and October 2013, the Board remanded the issues for further development to include VA examinations and to obtain treatment records.  The Board notes that in the October 2013 remand, the Board pointed out that the Veteran filed a February 2007 Notice of Disagreement with the January 2007 issue of a rating reduction, however a Statement of the Case had not been issued.  In April 2016, the AOJ issued a Statement of the Case which the Veteran did not appeal.  Accordingly, the issue of whether the rating reduction was proper is not before the Board.

In November 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the April 2010 hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.

The Veteran failed to respond to the November 2011 letter.  Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.

The issue of entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer, radiation proctitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

For the entire period on appeal, the Veteran's genitourinary residuals of prostate cancer, namely urinary incontinence, frequency, or urgency, have been primarily manifested by a daytime voiding interval between one and two hours, or awakening to void three to four times per night, or for the wearing of absorbent materials which must be changed less than two times per day. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for prostate cancer genitourinary residuals have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.115(a), Diagnostic Code 7528 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in April 2011 and November 2013.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim decided herein in June 2006 and June 2011.  The Board finds these examinations to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

In this case, the Veteran was initially awarded a total rating for prostate cancer.  After a June 2006 routine VA examination to review the Veteran's prostate cancer residuals, it was determined that the Veteran was in remission.  In a January 2007 rating decision, the RO effectuated a reduction from 100 percent to 10 percent effective April 1, 2007, the first day of the month following a 60 day period of the rating decision.  In a later rating decision, the Veteran's genitourinary disability rating was increased to 20 percent effective April 16, 2010.

The Veteran contends that his genitourinary residuals of prostate cancer, namely urinary incontinence, frequency, or urgency, warrants a rating higher than 10 percent prior to April 16, 2010, and higher than 20 percent from April 16, 2010.  

The Veteran's genitourinary residuals of prostate cancer have been rated pursuant to Diagnostic Code 7528.  Diagnostic Code 7528 affords a single temporary 100 percent evaluation and contains no listed symptoms or conditions for that rating, and no lower percent evaluations that can be assigned.  38 C.F.R. § 4.115 (b).  It is awarded only if a condition is in active malignancy while a Veteran is undergoing therapeutic treatment.  See id.  Diagnostic Code 7528.  This is demonstrated by the only Note to Diagnostic Code 7528 which states: "following the cessation of surgical, X- ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue, with a mandatory VA examination at the expiration of six months."  Id.  Any change in evaluation based upon that or any subsequent examination are be subject to the provisions of 38 C.F.R. § 3.105 (e).  Id.  Moreover, if, upon examination, there has been no local reoccurrence or metastasis, the disability is to be rated on "residuals such as voiding dysfunction or renal dysfunction, whichever is predominant."  Id.  As such, given that the Veteran's 100 percent rating for prostate cancer is temporary by definition, no finding of material improvement under the ordinary conditions or life and work is required.  Any dysfunction remaining after cessation of treatment is to be rated on the basis of voiding dysfunction or renal dysfunction, whichever residual is predominant.  See id.

38 C.F.R. § 4.115(a) covers all dysfunctions of the genitourinary system, whether renal or voiding.  Renal pertains to kidney dysfunction, while voiding pertains to other urinary dysfunction.  When rating voiding dysfunction, a rating level is selected on the basis of urine leakage, urinary frequency, or obstructed voiding, whichever category is most applicable to the Veteran's symptoms.  See id.  As the record does not reflect any renal dysfunction, it was appropriate for the AOJ in this case to rate the Veteran according to the rating criteria for a voiding dysfunction.  

For urine leakage the lowest rating of 20 percent is assigned if the Veteran's condition requires the wearing of absorbent materials that must be changed less than two times a day.  Id.  A higher rating of 40 percent is appropriate if absorbent materials must be changed two to four times a day.  Id.  Finally, the highest rating of 60 percent is appropriate if the use of an appliance is required or absorbent materials must be changed more than four times a day.  Id. 

For urinary frequency, the lowest rating of 10 percent is required if there is daytime voiding every two to three hours, or nocturnia two times per night.  Id.  A higher rating of 20 percent is appropriate if there is daytime voiding every one to two hours, or nocturnia three to four times a night.  Id.  Finally, the highest rating of 40 percent is appropriate if there is daytime voiding less than every hour or nocturnia five or more times a night.  Id. 

Finally, for obstructed voiding, a noncompensable rating is assigned if there are obstructive symptoms with or without stricture disease requiring dilation one to two times per year.  Id.  A higher 10 percent rating is appropriate if the Veteran presents with marked obstructive symptoms such as hesitancy, weak stream, or decreased force of stream with any one or combination of the following:  (1) post void residuals greater than 150 cc; (2) "uroflowmetry," defined as markedly diminished peak flow rate (less than 10cc/sec.); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every two to three months.  Id.  

From April 1, 2007 to April 16, 2010

A June 2006 VA examination report reflects that the Veteran reported ongoing mild urgency, urinating every 2-3 hours during the day, and nocturia 1-2 times per night.  

The Veteran also testified at a Board hearing on April 20, 2010, and while it is after the time period addressed in this section, it is close enough in time to consider the testimony provided by the Veteran.  During the hearing, the Veteran testified that he urinates every two hours during the day, and wakes up 3-4 times per night.  He also stated that while he doesn't wear a disposable undergarment for his urination issue, he does wear extra thick or multiple pairs of cotton underwear to absorb the leakage.

Based on the information provided above, the Board finds that the Veteran's genitourinary symptoms meet the criteria for a 20 percent rating.  While the Veteran's reported symptoms at the June 2006 meet the criteria for a 10 percent rating, the Veteran's hearing testimony suggests that the more severe symptoms described at the hearing had been ongoing.  Therefore, giving the Veteran the benefit of the doubt, the Board finds for the period prior to April 16, 2010, the Veteran's genitourinary symptoms more nearly approximate a disability rating of 20 percent.  While the Veteran's symptoms meet both the 20 percent criteria for urine leakage and urinary frequency, they do not meet the criteria for obstructed voiding, as there is no evidence that the Veteran has had obstructed voiding at any time during the appeal period.  Additionally, the Board has considered the next highest rating level for urine leakage and urinary frequency, but has determined that the current genitourinary manifestations of the Veteran's prostate cancer residuals do not more closely approximate a 40 percent rating under either category because the Veteran does not need to change his absorbent materials two or more times a day, and does not experience daytime voiding less than once per hour or nocturnia five times or more per night.

From April 16, 2010

For the period from April 16, 2010, the Veteran has been assigned a disability rating of 20 percent.

An April 16, 2010 VA treatment note reflects that the Veteran reported he had used Depends undergarments for residuals of incontinence but he saw an outside urologist who made a "sling" procedure that improved his incontinence to the point where he only wore a pad.  The Board notes that on April 19, 2011 the Veteran was sent a VA Form 21-4142, Authorization and consent to Release Information specifically for his private urologist's treatment records.  In a June 2011 response, the Veteran stated that all treatment was performed by the VA in Denver, Colorado.

At a June 2011 VA examination, the Veteran reported symptoms of urinary incontinence that required him to wear one pad over a 24-hour period.  The Veteran stated that two thirds of the time he doesn't use a pad and instead wears 2 pairs of underwear to absorb mild urine leakage.  He also reported urinating every hour during the day and 3-5 times during the night, mild urgency aggravated by alcohol and caffeine, and mild urinary hesitancy with mildly slow flow but is able to empty his bladder.   

The medical and lay statements provided in the claims file more closely approximate a disability rating of 20 percent, but no higher, for the period from April 16, 2010.  As stated earlier, while the Veteran's symptoms meet both the 20 percent criteria for urine leakage and urinary frequency, they do not meet the criteria for obstructed voiding.  This is because, while the June 2011 VA examination did find some evidence of mildly slow stream, it did not find that this symptom was severe enough to be considered "marked."  Additionally, the Board has considered the next highest rating level for urine leakage and urinary frequency, but has determined that the current genitourinary manifestations of the Veteran's prostate cancer residuals do not more closely approximate a 40 percent rating under either category because the Veteran does not need to change his absorbent materials two or more times a day, and does not experience daytime voiding less than once per hour or nocturnia five times or more per night.

Extraschedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's genitourinary residuals of prostate cancer disability is adequately compensated by the assigned disability rating.  His reported symptoms are all encompassed by the schedular rating criteria.  His urinary leakage, frequency, and urgency have all been considered.  Thus, no referral for an extraschedular evaluation is warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Board acknowledges the Veteran's credible testimony regarding the severity of his genitourinary residuals of prostate cancer and the various ways that his life is impacted by it.  However, the rating criteria fully contemplate the Veteran's disability as noted above.  The Veteran's voiding dysfunction symptoms of urinary leakage and urinary frequency, are factors contemplated in the regulations and rating criteria as defined.  As the rating criteria adequately contemplate the Veteran's symptoms, referral for consideration of 38 C.F.R. § 3.321 is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran has not asserted, and the evidence or record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

For the period from April 1, 2007 to April 16, 2010, entitlement to a disability rating of 20 percent, but no higher, is granted for genitourinary residuals of prostate cancer, subject to controlling regulations applicable to the payment of monetary benefits..

For the period from April 16, 2010, entitlement to a disability rating in excess of 20 percent for genitourinary residuals of prostate cancer is denied.


REMAND

Regrettably, the Board determines that another remand is necessary in this appeal on the issue of entitlement to a disability rating in excess of 10 percent for residuals of prostate cancer, radiation proctitis.  

In the March 2011 Board remand, the AOJ was instructed to schedule the Veteran for new VA examinations to assess the severity of the Veterans genitourinary residuals of prostate cancer and his radiation proctitis residual of prostate cancer.  After the examinations were complete the AOJ was to readjudicate both claims and issue a supplemental statement of the case (SSOC) based on the new evidence.  The Veteran underwent VA examinations in June 2011 to assess the severity of his genitourinary residual symptoms as well as his radiation proctitis residual symptoms.  An SSOC was issued on September 6, 2011 and September 19, 2011 that considered the Veteran's genitourinary residual symptoms on the merits, however, neither SSOC considered the Veteran's radiation proctitis residuals following the June 2011 VA examination.  As the June 2011 VA examination findings, as well as any additional evidence related to this issue that has been added to the claims file since then are pertinent to the issue of whether the Veteran is entitled to a rating in excess of 10 percent for residuals of prostate cancer, radiation proctitis, a remand for consideration of this evidence and issuance of a new SSOC is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file, any outstanding VA treatment records not already associated with the claims file.

2.  Issue an SSOC as to the issue of entitlement to residuals of prostate cancer, radiation proctitis that includes consideration of the June 2011 VA examination and any other evidence that has been received since the June 2011 VA examination.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


